Citation Nr: 0410296	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  02-11 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a lung disorder, 
currently characterized as shortness of breath.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to October 
1964.

The case comes before the Board of Veterans' Appeals (Board) from 
an October 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  At 
present, this appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.

The Board notes that, at the request of the veteran, he was 
scheduled to present testimony at a hearing on appeal at the RO on 
March 23, 2004.  However, the record includes evidence that the 
veteran canceled such hearing on March 12, 2004.  As the record 
does not contain further indication that the veteran or his 
representative have requested that the hearing be rescheduled, the 
Board deems the veteran's request for a hearing withdrawn.  See 38 
C.F.R. § 20.700-20.704 (2003).


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 38 
U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)).  
Furthermore, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims, although 
the ultimate responsibility for furnishing evidence rests with the 
appellant.  See 38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 
46,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c)).

In the present case, the Board finds that the VA's redefined duty 
to assist a claimant, as set forth in the VCAA, has not been 
fulfilled regarding the issues on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002).  

In this respect, the Board notes that the veteran has not been 
given the benefit of a VA examination discussing the etiology of 
the claim disorders.  If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful weight 
or credibility, the Board is always free to supplement the record 
by seeking an advisory opinion, ordering a medical examination or 
citing recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, in 
order to afford the veteran due process of law, the veteran should 
be scheduled to undergo VA examinations in order to ascertain the 
etiology of the claimed hepatitis B and C, and lung disorder.

Furthermore, it appears the veteran has been treated for his 
disabilities at the San Diego, La Jolla, and Orlando VA Medical 
Centers.  As such, the RO should assist the appellant in obtaining 
any additional available VA and private medical records that may 
be identified as relevant to the claims on appeal.

Additionally, per a document received from the Social Security 
Administration (SSA) in June 2000, it appears the veteran is 
receiving SSA benefits.  As there may exist relevant treatment 
records related to the SSA grant for benefits, the RO should 
contact the SSA and obtain any treatment records upon which the 
SSA relied to award the veteran benefits. 

Accordingly, further appellate consideration will be deferred and 
the case is REMANDED to the RO for the following development:

1.  The RO should ensure compliance with the duty to assist, 
documentation and notification requirements set forth by the VCAA, 
specifically including all provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); and the holdings in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  
The claims file must include documentation that the RO has 
complied with the VA's redefined duties to notify and assist a 
claimant as set forth in the VCAA and relevant case law as 
specifically affecting the issues of entitlement to service 
connection for hepatitis B, hepatitis C, and a lung disorder.

2.  The RO should contact the veteran and request that he provide 
a list of the names and addresses of all doctors and medical care 
facilities (hospitals, HMOs, etc.) who have treated him, and who 
possess records relevant to the claimed hepatitis B, hepatitis C, 
and a lung disorder since his discharge from service in October 
1964 to the present.  Provide the veteran with release forms and 
ask that a copy be signed and returned for each health care 
provider identified and whose treatment records are not already 
contained within the claims file.  When the veteran responds, 
obtain records from each health care provider he identifies 
(except where VA has already made reasonable efforts to obtain the 
records from a particular provider).  If these records cannot be 
obtained and there is no affirmative evidence that they do not 
exist, inform the veteran of the records that the RO was unable to 
obtain, including what efforts were made to obtain them.  Also 
inform the veteran that adjudication of the claims will be 
continued without these records unless he is able to submit them.  
Allow an appropriate period of time within which to respond.  
Furthermore, the veteran should be specifically informed as to 
what portion of evidence he is required/expected to submit, and 
which portion of the evidence the VA would attempt to obtain in 
order to assist the veteran in substantiating his claims, per 38 
U.S.C.A. §§ 5103(a), 5103A; Quartuccio, supra; Charles, supra.

3.  The RO should request that the veteran provide information as 
to the dates of any recent treatment at any VA medical facility 
relevant to the claimed hepatitis B, hepatitis C, and a lung 
disorder.  All identified treatment records from any reported VA 
medical facility dated from the veteran's discharge from service 
in October 1964 to the present, which are not already of record, 
should be obtained and associated with the claims file, including 
any identified records from the San Diego, La Jolla and Orlando VA 
Medical Centers.  If the search for the above records has negative 
results, the claims file must be properly documented with 
information obtained from the VA facility(ies).  Furthermore, the 
veteran should be specifically informed as to what portion of the 
evidence he is required/expected to submit, and which portion of 
the evidence the VA would attempt to obtain in order to assist the 
veteran in substantiating his claims.  Per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.

4.  The RO should obtain and associate with the claims file the 
records upon which the SSA based its decision to award disability 
benefits to the veteran, per the SSA document received in June 
2000 which is contained in the record.  If the search for the 
mentioned records has negative results, the claims file must be 
properly documented as to the unavailability of these records.

5.  After the development described above has been completed:
a)  Make arrangements with the appropriate VA medical facility for 
the veteran to be afforded a VA examination by an appropriate 
specialist, to evaluate the nature, severity, and etiology of the 
claimed hepatitis B and C.  If no such disorders are found by the 
examiner, the examiner should so indicate.  The RO must make the 
claims file available to the examiner.  The claims folder must be 
thoroughly reviewed by the examiner in connection with the 
examination.  The examiner should indicate in the examination 
report that the claims file was reviewed.  All necessary tests and 
studies should be conducted.  The examiner should review all of 
the veteran's medical records and history.  Following an 
examination of the veteran and a review of his medical records and 
history, including the February 1998 notations from the San Diego 
VA Medical Center indicating that the veteran smoked cocaine and 
also used it intravenously, the VA specialist should render an 
opinion as to whether it is at least as likely as not that the 
currently claimed hepatitis B and C became manifest during active 
service or are otherwise related to his active service.  
Additionally, the VA specialist should render an opinion as to 
whether it is at least as likely as not that the currently claimed 
hepatitis B and C are related to any post-service event(s) or 
diseases, including the smoking or intravenous use of drugs such 
as cocaine.  If the etiology of the claimed hepatitis B and C is 
attributed to multiple factors/events, the examiner should specify 
which symptoms/diagnoses are related to which factors/events.  It 
is requested that the VA specialist reconcile any contradictory 
evidence regarding the etiology of the claimed disorders.  All 
pertinent clinical findings and the complete rationale for all 
opinions expressed should be set forth in a written report.

b)  Make arrangements with the appropriate VA medical facility for 
the veteran to be afforded a VA examination by an appropriate 
specialist, to evaluate the nature, severity, and etiology of the 
claimed lung disorder, currently characterized as shortness of 
breath.  If no such disorder is found by the examiner, the 
examiner should so indicate.  The RO must make the claims file 
available to the examiner.  The claims folder must be thoroughly 
reviewed by the examiner in connection with the examination.  The 
examiner should indicate in the examination report that the claims 
file was reviewed.  All necessary tests and studies should be 
conducted.  The examiner should review all of the veteran's 
medical records and history.  Following an examination of the 
veteran and a review of his medical records and history, including 
the December 1998 VA examination report noting the veteran smoked 
for about 25 to 30 years a pack of cigarettes a day, the VA 
specialist should render an opinion as to whether it is at least 
as likely as not that the currently claimed lung disorder, 
currently characterized as shortness of breath, became manifest 
during active service or is otherwise related to his active 
service.  Additionally, the VA specialist should render an opinion 
as to whether it is at least as likely as not that the currently 
claimed lung disorder, currently characterized as shortness of 
breath, is related to any post-service event(s) or diseases, 
including his 25-30 year history of smoking cigarettes.  Lastly, 
the VA specialist should render an opinion as to whether it is at 
least as likely as not that the veteran's nicotine dependence, if 
any, arose in service, and that the currently claimed lung 
disorder is related to the veteran's nicotine dependence.  If the 
etiology of the claimed lung disorder is attributed to multiple 
factors/events, the examiner should specify which 
symptoms/diagnoses are related to which factors/events.  It is 
requested that the VA specialist reconcile any contradictory 
evidence regarding the etiology of the claimed disorder.  All 
pertinent clinical findings and the complete rationale for all 
opinions expressed should be set forth in a written report.

6.  Thereafter, the RO must review the claims folder and ensure 
that all of the foregoing development efforts have been conducted 
and completed in full.  If any development is incomplete, 
appropriate corrective action is to be implemented.  Remand 
instructions of the Board are neither optional nor discretionary.  
Full compliance with such instructions is mandated by law, per 
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completion of the above, the veteran's claims of 
entitlement to service connection for hepatitis B and C should be 
re-adjudicated.  In addition, the RO should re-adjudicate the 
claim of service connection for a lung disorder, currently 
characterized as shortness of breath, to include as due to 
nicotine dependence, per the veteran's June 2000 statement.  If 
the determinations remain unfavorable to the veteran, he should be 
provided with a supplemental statement of the case and be afforded 
an opportunity to respond before the case is returned to the Board 
for further review.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The veteran 
need take no action until so informed.  The purpose of this REMAND 
is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2003) failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The veteran is free to submit any additional evidence he desires 
to have considered in connection with the current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No further action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





